DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 depends from itself.  Dependency should be changed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qu at al. (US 9,300,086) in view of Zhou et al. (US 8,177,576).
Regarding claim 13, Qu at al. discloses a portable radio system comprising: a portable radio 148: configured to transmit and receive audio communication; o comprising a connector receptacle (inside socket region 150) arranged on a rear face of the portable radio; and defining a channel (inside socket region 150) extending from the connector receptacle along the rear face; a cable 146 configured to electronically couple the portable radio to a secondary device and comprising: a first section configured to transiently seat within the channel and defining a first length (section of channel inside region 150 
However, Qu at al. does not disclose a clamp section configured to pivot relative the base section.
Zhou at al. discloses a clamp section 10 configured to pivot relative the base section.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Qu’s at al. system with Zhou’s at al. clamp section configured to pivot relative the base section for simultaneously attaching the portable radio to a user.
Regarding claim 14, Qu at al. and Zhou at al. disclose the clamp section of the clip is configured to pivot between a closed position and an open position; wherein the base section of the clip is configured to retain the connector within the connector receptacle; and wherein the clamp section of the clip is configured to retain the cable within channel in the closed position (see Qu’s at al. fig. 8, 9 and Zhou’s at al. fig. 3).
Regarding claim 15, Qu at al. and Zhou at al. disclose the base section of the clip comprises a spring: arranged on an inner face of the base section; and configured to drive the connector into the connector receptacle (see Qu’s at al. fig. 8, 9 and Zhou’s at al. fig. 3)


Allowable Subject Matter
Claims 1 – 12 and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach: “a clip comprising: a discrete pivot located within a threshold distance of a center of the connector receptacle; and a clamp section pivotably coupled to the base section at the discrete pivot and configured to attach the portable radio to a clothing surface” as recited in independent claim 1; “a pivot section located within a threshold distance of a center of the connector receptacle; and o a clamp section configured to pivot relative the base section at the pivot section from a closed position to an open position to transiently attach the portable radio to a surface” as recited in independent claim 18.
Claims 2 – 12 and 19 – 20 depend from independent claims 1 or 18 and therefore are also allowable.
Claim 16 is objected to as being dependent upon a rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach: “the clip defines a pivot axis located within a threshold distance of a center of the connector receptacle; and o wherein the clamp section is configured to pivot relative the base section about pivot axis” as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831